Citation Nr: 0835023	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lung scarring due 
to asbestos exposure.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and February 2005 rating 
decisions of the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The veteran first filed for entitlement to service connection 
for trench mouth and a back disorder in July 1975.  An April 
1976 rating decision denied the veteran's claims and he did 
not appeal this determination.  In November 2003, the veteran 
petitioned to reopen these claims.  A June 2004 rating 
decision declined to reopen the claims.  The veteran filed a 
timely notice of disagreement (NOD) in July 2004 and 
perfected his appeal in January 2005.  During the pendency of 
this appeal, the veteran also filed a separate claim of 
entitlement to service connection for lung scarring due to 
asbestos exposure.  A February 2005 rating decision denied 
the veteran's claim.  He filed a timely NOD in April 2005 and 
perfected his appeal in May 2005.

The RO combined these two appeals and advanced the three 
issues to the Board.  In December 2005, the Board remanded 
these claims for a Travel Board hearing.  The veteran 
participated in a Travel Board hearing in May 2006.  
Thereafter, the claims were returned to the Board for 
adjudication.  In August 2006, the Board declined to reopen 
the veteran's claim of entitlement to service connection for 
trench mouth, reopened the claim of entitlement to service 
connection for a back disorder and remanded the claims of 
entitlement to service connection for lung scarring and a 
back disorder for additional evidentiary development.  In 
February 2008, the Board remanded the veteran's claims for a 
new Travel Board hearing, as the Veterans Law Judge (VLJ) who 
conducted the May 2006 Travel Board hearing retired.  In 
August 2008, the veteran participated in a second Travel 
Board hearing with the undersigned VLJ.  Transcripts of the 
May 2006 and August 2008 hearings have been associated with 
the claims file.

During the veteran's August 2008 Travel Board hearing, the 
veteran submitted additional evidence with the appropriate 
waiver of agency of original jurisdiction consideration.  The 
Board notes that the additional evidence submitted is 
duplicative of evidence already associated with the veteran's 
claims file.


FINDINGS OF FACT

1.  The weight of the competent and probative evidence of 
record is against a finding that the veteran's lung scarring 
is the result of asbestos exposure in service.

2.  The weight of the competent and probative evidence of 
record is against a finding that the veteran's back 
disability is the result of a disease or injury in military 
service.


CONCLUSIONS OF LAW

1.  Lung scarring due to asbestos exposure was not incurred 
in or aggravated by military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  A back disorder was not incurred in or aggravated by 
military service.  
38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in December 2004, March 2006, 
September 2006 and December 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  The 
March 2006, September 2006 and December 2006 letters informed 
the veteran of how VA determines the appropriate disability 
ratings or effective dates to be assigned when claims are 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded VA medical examinations in January 
2007 to obtain opinions as to whether his lung scarring and 
back disorder could be directly attributed to service.  
Further examination or opinion is not needed on the claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  The Merits of the Claims

The veteran claims that his current lung and back 
disabilities are the result of his time on active duty 
service.  Specifically, the veteran alleges that while 
stationed aboard the U.S.S. MEREDITH, he was thrown against 
the bulkhead during a severe storm off Cape Hatteras and 
later, when the U.S.S. MEREDITH was in dry dock for 
refitting, he alleges he was exposed to asbestos while 
working on pipes.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

A.  Asbestos Exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  See also VA 
O.G.C. Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).

Concerning element (1) of Hickson, the medical evidence of 
record noted the slight prominence of pulmonary markings most 
likely due to scarring of the lung.  See private treatment 
records, F.M.H., chest x-ray report, February 1, 2000.

Regarding element (2) of Hickson, in-service incurrence of 
disease or injury, the Board will address each in turn.  In-
service incurrence of disease is not shown.  The veteran's 
service treatment records are pertinently negative for any 
diagnosed pulmonary condition.  However, affording the 
veteran the full benefit of the doubt, the Board finds that 
the veteran was exposed to asbestos as part of his duties 
aboard the U.S.S. MEREDITH.  Element (2) of Hickson, 
incurrence of injury, has been satisfied to that extent.

Turning to element (3), medical nexus, the Board notes the 
only evidence in support of the veteran's claim are lay 
statements alleging that the veteran's lung scarring is due 
to in-service asbestos exposure.  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experiences; for example, he is competent to discuss his 
breathing difficulties.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  Additionally, the statement provided by E.J.M. 
reported that the veteran assisted in asbestos removal.  As 
VA has already conceded asbestos exposure, this statement 
does not bear substantially on the veteran's claim.

The Board observes however, that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  However, the Board 
finds that the veteran's lay statements in the present case 
are outweighed by the negative service, post-service 
treatment records (indicating disability that began many 
years after service), and the negative VA medical opinion 
cited below.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Although the veteran has established 
that he has slight pulmonary markings most likely due to 
scarring, the evidence of record does not support a finding 
that this condition is the result of his time in service.  

While the Board does acknowledge the findings of F.M.H., of 
the pulmonary markings most likely due to scarring, there 
were no localized infiltrations, atelectasis or pleural 
effusions.  The overall impression from the chest x-ray was 
no active cardiopulmonary disease.  See private treatment 
records, F.M.H., chest x-ray report, February 1, 2000.  
Pulmonary function tests (PFTs) performed in September 2006 
indicated the absence of any significant degree of 
obstructive pulmonary impairment and/or any restrictive 
ventilatory defect.  See private treatment record, C.H., 
PFTs, September 8, 2006.

The veteran participated in a VA respiratory examination in 
January 2007.  X-rays performed in conjunction with the 
examination demonstrated a normal cardiomediastinal 
silhouette and no active disease was detected.  The examiner 
diagnosed the veteran with mild obstructive lung disease.  
The examiner further opined that the chest x-ray and PFTs 
were not suggestive of asbestosis or restrictive lung 
disease.  There was no evidence of pulmonary fibrosis or 
reduced lung volume, lung compliance or impaired gas 
transfer.  The veteran did not meet the criteria for 
asbestosis.  See VA respiratory examination report, January 
17, 2007.

A computed tomography (CT) scan of the chest also 
demonstrated no pulmonary nodules or mass, effusion, 
pneumothorax or pulmonary infiltrates.  The reviewer's 
impression was several slightly enlarged lymph nodes in the 
mediastinum.  See private treatment record, B.M.H., chest CT 
scan, January 25, 2007.  A CT scan of the abdomen revealed 
minimal patchy ground-glass opacity at the left lung base.  
The reviewer noted that it was unclear if this represented 
subsegmental atelectasis or an area of inflammatory change.  
See private treatment record, B.M.H., abdominal CT scan, 
January 25, 2007.

As indicated above, the veteran has failed to establish that 
he currently suffers from a respiratory disability that can 
be associated with asbestos exposure.  Given the lengthy time 
period in which asbestosis may manifest, should the veteran 
later develop one of the aforementioned conditions, he is 
encouraged to reapply for VA benefits.

The veteran's claim fails on element (3) of Hickson.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  

B.  Back Disorder

The veteran has been diagnosed with Grade I spondylolisthesis 
of C5-6 and degenerative joint disease.  Hickson element (1) 
is satisfied.

With respect to element (2) of Hickson, in-service incurrence 
of disease and injury, the Board will address each in turn.

The veteran's service treatment records are pertinently 
negative for any diagnosis of degenerative joint disease, 
cervical spine arthritis or any other condition of the 
veteran's back.  Additionally, there is no medical evidence 
of degenerative joint disease, that is to say arthritis, in 
the one year presumptive period after service.  See 38 C.F.R. 
§ 3.309(a) (2007).  In-service incurrence of disease is 
therefore not shown.

Turning in-service incurrence of injury, the veteran asserts 
that he suffered an injury to his back when he was thrown 
against his ship's bulkhead during a storm.  A January 1961 
service treatment record refers to in-service complaints of 
pain in the costal vertebral angle with slight tenderness and 
no muscle spasm with a suspected muscle strain.  Accordingly, 
in-service incurrence of injury is shown, and on that basis 
Hickson element (2) is satisfied.

Moving to the final element, medical nexus, the veteran 
participated in a VA spine examination in January 2007, 
wherein the examiner noted that the veteran stopped working 
in 2003 as a plumber, primarily due to his bilateral knee 
disabilities.  After a thorough review of the claims file, 
the examiner stated that the question of etiology could not 
be resolved without resorting to speculation.  See VA spine 
examination report, January 17, 2007.

The Board notes that the only evidence in support of the 
veteran's claim is lay statements alleging that his current 
back disorder is due to service.  As noted above, the veteran 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker, supra.  The remaining 
evidence submitted by the veteran clearly establishes his 
current disabilities, but does not offer any opinion as to 
their nature and etiology.

The veteran's claim fails on element (3) of Hickson.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  


ORDER

Entitlement to service connection for lung scarring due to 
asbestos exposure is denied.

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


